Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 23, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153979(54)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  MARLETTE AUTO WASH, LLC,                                                                                 Joan L. Larsen,
           Plaintiff/Counterdefendant-                                                                               Justices
           Appellant,
                                                                   SC: 153979
  v                                                                COA: 326486
                                                                   Sanilac CC: 14-035490-CH
  VAN DYKE SC PROPERTIES, LLC,
             Defendant/Counterplaintiff-
             Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of the Real Property Law Section of the
  State Bar of Michigan to participate as amicus curiae and to file an amicus brief is
  GRANTED. The amicus brief submitted on November 15, 2016, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 23, 2016
                                                                              Clerk